EXAMINER'S AMENDMENT
 	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in a telephone interview with Stephen Sullivan, Registration No. 43,171 on 07/23/2021.
 	
 	The claims have been amended as follows:
(Currently Amended) A computer-implemented method for enabling a mobile enterprise application of a database system to use a machine learning (ML) service, the method comprising:
modifying, by a provider of the database system, the mobile enterprise application made available to one or more tenants of the database system to include a native layer capable of downloading and invoking a trained ML model;
 ‎ receiving, by one or more servers of the database system, an upload of the trained ML model and configuration data from a tenant user, wherein the configuration data defines an input data format and an output data format‎ of the trained ML model;
generating, by the one or more servers, an Application Programming Interface (API) based on the configuration data and downloading the API to the mobile enterprise application, wherein the generating the API is performed without using an API provided by the tenant user; 

during execution of the mobile enterprise application on the mobile device, accessing by the native layer ‎the trained ML model with specific input data local on the mobile device in the input data format, and receiving specific ‎output data in the output data format from the trained ML model.
(Canceled)
(Original) The computer-implemented method of claim 1, further comprising: modifying the mobile enterprise application to include a hybrid structure comprising a web layer, the native layer, and a machine learning framework layer.
(Original) The computer-implemented method of claim 3, further comprising: adding the native layer to the mobile enterprise application to download and invoke the trained ML model, wherein once the trained ML model is downloaded, the machine learning framework layer interacts with the trained ML model using data local on the mobile device.
(Original) The computer-implemented method of claim 1, further comprising: obtaining the trained ML model by applying a machine learning algorithm to a set of training data.
(Original) The computer-implemented method of claim 1, further comprising storing, by the one or more servers, the trained ML model and the configuration data in a tenant storage space of a tenant database.
(Original) The computer-implemented method of claim 6, wherein the tenant database includes a plurality of individual tenant storage spaces for corresponding tenants.
(Original) The computer-implemented method of claim 7, further comprising enabling at least a portion of the tenants to customize the mobile enterprise application to create multiple custom enterprise applications. 
(Original) The computer-implemented method of claim 1, wherein the one or more servers receive the upload of the trained ML model and the configuration data from a computer of the tenant user, the computer including at least one of a laptop, a desktop and a workstation.
(Currently Amended) A non-transitory computer-readable medium containing program instructions for enabling a mobile enterprise application of a database system to use a machine learning (ML) service, wherein the program instructions, when executed by one or more processors, cause the one or more processors to carry out the steps of:
responsive to a user of the database system logging in from a remote computer, presenting to a remote computer of the user of the database system a user interface (UI) displaying a ML model configuration page;
receiving from the ML model configuration page a user upload of a trained ML model and configuration data, the configuration data including an input data format and an output data format of the trained ML model;
storing the uploaded trained ML model and the configuration data in a tenant database of the user in the database system;
generating, by the database system and based on the configuration data, an Application Programming Interface (API) for the trained ML model and storing the API in the tenant , wherein the generating the API is performed without using an API provided by the user;
responsive to the user installing the mobile enterprise application on a plurality of mobile devices, downloading application and downloading the generated API and the configuration data to the mobile enterprise application on the plurality of mobile devices, wherein once the mobile enterprise application is invoked, the mobile enterprise application uses the generated API to pass specified input in the input data format to the trained ML model and to receive specified output in the output data format from the trained ML model for further processing or display.
(Original) The computer-readable medium of claim 10, further including program instructions for: passing the specified input stored locally on the mobile devices to the trained ML model stored locally on the mobile devices.
(Original) The computer-readable medium of claim 10, further including program instructions for: modifying the mobile enterprise application to include a hybrid structure comprising a web layer, a native layer, and a machine learning framework layer.
(Original) The computer-readable medium of claim 12, further including program instructions for: adding the native layer to the mobile enterprise application to download and invoke the trained ML model, and adding the machine learning framework layer to interact with the trained ML model using data local on the mobile devices.
(Original) The computer-readable medium of claim 10, further including program instructions for: storing the uploaded trained ML model and the configuration data in a tenant database of the user in the database system.
(Original) The computer-readable medium of claim 14, further including program instructions for: providing the tenant database with a plurality of individual tenant storage spaces for corresponding tenants.
(Original) The computer-readable medium of claim 15, further including program instructions for: enabling at least a portion of the tenants to customize the mobile enterprise application to create multiple custom enterprise applications.
(Currently Amended) A multi-tenant database system, comprising:
a mobile enterprise application installed on a plurality of mobile devices of a tenant, the mobile enterprise application having a hybrid structure comprising a web layer, a native layer, and a machine learning framework layer; and
one or more servers 
receive, by the one or more servers, an upload of a trained ML model and configuration data from a tenant user, wherein the configuration data defines an input data format and an output data format of the trained ML model;
generate, by the one or more servers and based on the configuration data, an Application Programming Interface (API) for the trained ML model and download the API to the mobile enterprise application on the mobile devices, wherein the API is generated without using an API provided by the tenant; 
download, by the one or more servers, the trained ML model to the mobile enterprise application on the plurality of mobile devices in response to a request by the native layer of the mobile enterprise application; and

(Canceled)
(Original) The multi-tenant database system of claim 17, wherein the native layer downloads and invokes the trained ML model, wherein once the trained ML model is downloaded, the machine learning framework layer interacts with the trained ML model using the specific input data local on the mobile devices.
(Original) The multi-tenant database system of claim 17, wherein the one or more servers store the trained ML model and the configuration data in a tenant storage space of a tenant database in the multi-tenant database system.
(Original) The multi-tenant database system of claim 20, wherein the multi-tenant database system includes a plurality of individual tenant storage spaces for corresponding tenants.
(Original) The multi-tenant database system of claim 21, wherein at least a portion of the tenants customize the mobile enterprise application to create multiple custom enterprise applications.
(Original) The multi-tenant database system of claim 17, wherein the one or more servers receive the upload of the trained ML model and the configuration data from a computer of the tenant user, the computer including at least one of a laptop, a desktop and a workstation.

 	The following is an examiner's statement of reasons for allowance:

 	The prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 1, 10 and 17 as a whole.  
 	At best the prior arts of record, specifically, Kuo (US 2019/0156246) teaches a system where a user indicates to a server system a machine learning model/framework and associated configuration data; the server system deploys/downloads the model to a device e.g., see Kuo Figs. 3-5, [0012, 0015, 0019, 0022, 0023, 0026-0030, 0039-0042].  Echessa (J. Echessa, “A Look at Android ML Kit,” published July 24, 2018, downloaded from https://auth0.com/blog/a-look-at-android-ml-kit-the-machine-learning-sdk/) teaches that it is known for a developer e.g., an Android developer using ML Kit, to define the API and machine learning model for integration in their mobile application.   Elliott (D. Elliott, “A guide to the Google Play Console,” published Mar. 9, 2018, downloaded from https://medium.com/googleplaydev/a-guide-to-the-google-play-console-1bdc79ca956f) teaches that it is known for a developer to publish their apps or updated apps for distribution to a server system e.g., Google Play, which distributes them to mobile applications.   Manifest (The Manifest website, “How to Publish an App on Google Play: A Step-by-Step Guide,” published Jun 15, 2018, downloaded from 
https://medium.com/@the_manifest/how-to-publish-an-app-on-google-play-a-step-by-step-guide-80f9f533e370) teaches that a developer, using a tenant/developer account with the Google Play store/server system, can upload an app package to Google Play, where it will be downloaded and distributed to mobile devices.   Palladino (US 2013/0132584) teaches that a user 

	In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made,
knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 10 and 17 as a whole.

 	Thus, independent claims 1, 10 and 17 are allowed over the prior art of record.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Welch can be reached at 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-483-7388.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J YOON/Primary Examiner, Art Unit 2143